343 S.W.3d 698 (2011)
Henry LOFTIS, Appellant,
v.
MISSOURI DEPARTMENT OF CORRECTIONS, Respondent.
No. WD 72911.
Missouri Court of Appeals, Western District.
June 21, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 2, 2011.
*699 Henry Loftis, Cameron, MO, Appellant Acting Pro Se.
Caroline M. Coulter, Jefferson City, MO, for Respondent.
Before GARY D. WITT, P.J., JAMES EDWARD WELSH, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Henry Loftis appeals the circuit court's granting summary judgment for the Missouri Department of Corrections on his declaratory judgment claim that the Department erred in calculating how his multiple sentences are to be served in relation to each other. We affirm. Rule 84.16(b).